SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 8, 2012 Alaska Pacific Bancshares, Inc. (Exact name of registrant as specified in its charter) Alaska 0-26003 92-0167101 State or other jurisdiction Commission I.R.S. Employer of incorporation File Number Identification No. 2094 Jordan Avenue, Juneau, Alaska (Address of principal executive offices) (Zip Code) Registrant's telephone number (including area code): (907) 789-4844 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfythe filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.133-4(c)) Item 1.02 Termination of a Material Definitive Agreement On August 14, 2012, Alaska Pacific Bank (the “Bank”) a wholly-owned subsidiary of Alaska Pacific Bancshares, Inc. (“Company”), announced that the Office of the Comptroller of the Currency (“OCC”) had terminated the Stipulation and Consent to the Issuance of an Order to Cease and Desist (“Order”) that the Bank entered into on September 20, 2010 with the Office of Thrift Supervision (“OTS”).The Order was administered by the OCC as the successor to the OTS. A copy of the press release is attached hereto as Exhibit99.1, and the letter from the OCC terminating the Order is attached hereto as Exhibit 99.2; which is incorporated herein by reference. Item 9.01Financial Statements and Exhibits (d) Exhibits The following exhibitsare being furnished herewith and this list shall constitute the exhibit index: 99.1 Press Release of Alaska Pacific Bancshares dated August 14, 2012. 99.2 OCC letter of Termination of Consent Order dated August 8, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ALASKA PACIFIC BANCSHARES, INC. DATE: August 14, 2012 By:/s/Julie M. Pierce Julie M. Pierce Senior Vice President and Chief Financial Officer
